Exhibit 10.1
 
[logo.jpg]
 
December 18, 2009




VIA e-mail


Mr. Mark A. Philip
275 Ridge Lane, Apt. No. 3
Waltham, MA 02452


Re:           Release Letter


Dear Mark:


As you know, you resigned as Chief Executive Officer from Znomics Inc.
(“Znomics”) on October 18, 2009.  Znomics has agreed to pay you $500, less
required withholding (including state and federal income tax, FICA and any other
applicable withholding), which obligation will become binding upon Znomics upon
its acceptance of your signature, provided you have not revoked this Release
Letter prior to that date. In exchange for this payment, Znomics requests that
you agree to certain terms and conditions in this Release Letter and in the
Letter Agreement relating to the amendment of your Common Stock Purchase Warrant
dated May 26, 2009 for the purchase of 625,780 shares of Znomics common stock
(the “2009 Warrant”).  The terms and conditions of this Release Letter are as
follows:


1.  
Payment and Termination of Agreements.  Znomics agrees to pay you the amount of
$500, less applicable withholding, in a lump sum promptly following the
completion of the proposed issuance of Znomics common stock to Cherry Tree
Companies, LLC or related individuals or entities (“Cherry Tree”), or January
16, 2010, whichever is earlier.  By signing this Release Letter, you acknowledge
and agree that upon receipt of the $500 payment, less applicable withholding,
you will have received all compensation and other benefits owed to you under the
Employment Agreement between you and Znomics dated August 14, 2008, the Letter
Agreement between you and Znomics dated December 4, 2008 and any other formal or
informal agreements, whether written or oral, that you have entered into with
Znomics, and that all such agreements are hereby terminated and are no longer in
effect; provided, however, that this Release Letter does not apply to your
Consulting Agreement with Znomics dated October 20, 2009, which shall continue
in effect in accordance with its terms, and provided further, that Znomics
acknowledges that your 2009 Warrant shall remain exercisable in accordance with
its terms (as amended by the Letter Amendment referenced in the introduction to
this Release Letter), and, unless otherwise agreed in accordance with Section
4(l) of the Warrant, the terms of the Warrant shall remain in effect after
completion of the proposed issuance of Znomics common stock to Cherry Tree and
after any subsequent merger of Znomics with an operating company.



2.  
Release of Claims.  Specifically in consideration of Znomics’ payment to you of
$500 as explained above, by signing this Release Letter you, for yourself and
anyone who has or obtains legal rights or claims through you, do, except as
specifically set forth in Paragraph 1 of this Release Letter, release and
forever discharge Znomics and any related or affiliated entities, insurers, and
its and their present and former officers, directors, shareholders, trustees,
employees and agents, and the successors and assigns of each, whether in their
individual or official capacities, and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of


 
 
 

--------------------------------------------------------------------------------

 
 

 
Znomics in their official and individual capacities, of and from all claims,
demands, actions, causes of action, administrative claims, liability, damages,
claims for damages, claims for attorneys’ fees, costs and disbursements or
demands of any kind whatsoever, whether known or unknown, in law, equity,
contract or tort, arising out of or in connection with your employment or
termination of employment with Znomics, or otherwise, however originating, from
the beginning of time through the date of your signing this Release Letter. This
release includes, but is not limited to, claims for compensation, deferred
compensation, wages, severance, bonuses, commissions, penalties, paid time off
pay, tortious conduct, defamation, invasion of privacy, negligence, emotional
distress, assault or battery, fraud, intentional or negligent misrepresentation,
breach of contract, wrongful discharge or violation of any federal, state or
local statute prohibiting employment discrimination or granting rights to you
arising out of the employment relationship.

 
3.  
Acknowledgement of Option Cancellation. You acknowledge that your Option
Cancellation Agreement with Znomics dated on or about May 15, 2009 effected a
valid cancellation and disposition of all options to purchase shares of Znomics
common stock that were then held by you, that you have no rights whatsoever with
respect to such options, that you have been granted no additional options to
purchase shares of Znomics common stock since the date of such agreement, and
that your 2009 Warrant, which is unaffected by this Release Letter but may be
amended as provided in Section 4(l) therein, is the only currently effective
instrument granting you rights to purchase any equity of Znomics.



4.  
Non-Admission.  It is expressly understood that this Release Letter does not
constitute, nor shall it be construed as, an admission by Znomics or you of any
liability or unlawful conduct whatsoever. Znomics and you specifically deny any
liability or unlawful conduct.



5.  
Directors and Officers Liability. It is expressly understood that this Release
Letter does not effect a release of indemnification or insurance rights you may
have that arise out of your service as a director and officer of Znomics.



Please evidence your agreement to the provisions of this Release Letter by
signing and dating the acknowledgement block below. Please then return the
original signed Release Letter, along with the signed acknowledgement, to me at
the address below. Please keep a copy for your records.


Sincerely,


ZNOMICS INC.




/s/ Kerry Rea                                           
Kerry Rea
Chief Financial Officer
2611 SW 3rd Avenue, Suite 200
Portland, OR 97201






[Acknowledgement Follows]


Release Letter between Znomics Inc. and Mark Philip
 

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT AND SIGNATURE


I have read the above Release Letter carefully, including the “Release of
Claims” paragraph, and understand and agree to all terms contained herein. I
acknowledge that I am giving a full and final release of all claims I may have
against Znomics Inc. and the individuals covered by this Release Letter,
including but not limited to claims that relate to compensation, bonuses,
benefits and severance arising under the Employment Agreement dated August 14,
2008, the Letter Agreement dated December 4, 2008 and any other formal or
informal agreements, whether written or oral, that I have entered into with
Znomics; provided, however, that the release does not apply to my Consulting
Agreement with Znomics dated October 20, 2009, which shall continue in effect in
accordance with its terms, or my right to purchase 625,780 shares of Znomics
common stock in accordance with the terms of the Common Stock Purchase Warrant
dated May 26, 2009.  By my signature, I acknowledge and agree that I have
entered into this Release Letter knowingly and voluntarily.
 
/s/Mark A. Philip
Dated: February 10, 2010

Mark A. Philip





 
 
 

 


Release Letter between Znomics Inc. and Mark Philip
 

--------------------------------------------------------------------------------

 
PHILIP RELEASE LETTER—RECEIVED:


ZNOMICS, INC.




Signed: /s/ Kerry D. Rea
 
Print Name, Title: Kerry D. Rea, Chief Financial Officer


Date: February 10, 2010

